 
 
Exhibit 10.1

SEPARATION AND TRANSITION SERVICES AGREEMENT
 
THIS SEPARATION AND TRANSITION SERVICES AGREEMENT (the “Agreement”) is made and
entered into by and between John B. Wynne, Jr. (“Wynne”) and Arbinet Corporation
(“Arbinet”) (collectively, the “Parties”).
 
WHEREAS, Wynne’s employment with Arbinet is hereby terminated, without cause,
effective November 15, 2009;
 
WHEREAS, Arbinet desires that Wynne provide Arbinet certain Transition Services
as hereinafter described; and
 
WHEREAS, Arbinet has offered Wynne valuable consideration over and above Wynne’s
normal benefits on termination in exchange for Wynne entering into this
Agreement.
 
NOW THEREFORE, in consideration of the mutual promises contained herein, it is
agreed as follows:
 
1.           The Parties acknowledge and agree that Wynne’s employment with
Arbinet is hereby terminated, without cause, effective November 15, 2009 (the
“Termination Date”).  Wynne shall remain as Chief Financial Officer of Arbinet
until the Termination Date or until a successor is appointed, whichever is
earlier.  Wynne acknowledges and agrees that Arbinet has no obligation to
re-employ Wynne at any time in the future and, if Wynne should seek employment
with Arbinet at some future date, that Arbinet may choose to decline Wynne’s
request for future employment, without consequence to Arbinet.
 
2.           (a)           On the Termination Date, in accordance with his
employment letter dated October 16, 2006 and as amended on April 23, 2008 (the
“Employment Letter”), Arbinet shall pay Wynne severance pay in a lump sum
payment, less applicable deductions and withholdings, of $300,000, which is
comprised of (i) 12 months base salary at a rate of $275,000 and (ii)
reimbursement for COBRA payments for a period of one year plus an amount equal
to potential employer contributions to Arbinet’s retirement plan for one year,
which amount cannot exceed $25,000.  In addition, on the Termination Date,
Arbinet will pay to Wynne (1) the salary which would otherwise be payable to
Wynne under the Employment Letter from the date hereof through the Termination
Date but which has not been paid as of the Termination Date, less applicable
deductions and withholding; (2) any accrued but unused vacation pay as of the
Termination Date, less applicable deductions and withholdings; and (3)
reimbursement of reasonable business expenses incurred by Wynne prior to the
Termination Date, to be paid in accordance with Arbinet’s policy for
reimbursement of employee business expenses.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           On the earlier of March 31, 2010 or the date that bonus awards are
paid to the other senior executive officers of Arbinet under the 2009 Short-Term
Cash Incentive Bonus Plan (the “Bonus Plan”), Arbinet shall pay Wynne as
severance pay, in a lump sum payment less applicable deductions and
withholdings, an amount equal to (i) 91.66 percent (91.66%) of Wynne’s target
bonus under the Bonus Plan (the “Target”), based on Arbinet’s achievement of the
corporate performance metrics for the Bonus Plan (the “Objectives”), as
determined by the Board of Directors of Arbinet (the “Board”) or the
Compensation Committee of the Board of Directors of Arbinet (the “Compensation
Committee”), or (ii) in the event the Board or the Compensation Committee
exercises its discretion under the Bonus Plan and awards to the other senior
executive officers of Arbinet other than the President and Chief Executive
Officer (the “Executive Officers”) bonus awards based on such discretion and not
entirely on a mathematical calculation of achievement of the Objectives, 91.66
(91.66%) percent of  the Target times the average percentage of the target
bonuses awarded to the Executive Officers.
 
(c)           On the Effective Date (as hereinafter defined), Arbinet shall
grant, pursuant to a Restricted Stock Award Agreement (the “September 2009
Restricted Stock Agreement”), Wynne 17,500 shares of restricted common stock of
Arbinet (the “Shares”) under the 2004 Stock Incentive Plan, as amended (the
“2004 Plan”), which Shares shall fully vest on the Termination Date, in
consideration for the acknowledgement and agreement by Wynne that he hereby
irrevocably and unconditionally waives any and all rights, claims or causes of
action of any nature whatsoever that he has, had, may have or may have had to
claim that (i) a “Change in Control” under the 2004 Plan, the Equity Agreements
(as hereinafter defined) and/or the Employment Letter has occurred prior to the
date hereof because of a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (1) have been Board
members continuously since the beginning of such period or (2) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (1) who were still in office
at the time the Board approved such election or nomination (the “Board Change in
Control Provision”) and (ii) a “Change in Control” under the 2004 Plan, the
Equity Agreements and/or the Employment Letter has occurred from the period
beginning on the date hereof and ending on March 31, 2010 because of the Board
Change in Control Provision (subsections (i) and (ii) together shall hereinafter
be referred to as the “Equity Awards Claim”).
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(d)           Subsequent to the Termination Date, Arbinet acknowledges and
agrees that it will engage Wynne as a consultant through March 31, 2010 (the
“Transition Period”).  Wynne’s services in his capacity as a consultant will be
limited to advice with respect to historical accounting and financial reporting
activities (the “Transition Services”) as assigned by the President and Chief
Executive Officer.  The Parties acknowledge and agree that as full and adequate
compensation for the Transition Services, Arbinet shall pay Wynne at the rate of
$5,000 per month for Transition Services performed by Wynne at Arbinet’s request
(“Transition Compensation”).  In the event Wynne is assigned to spend more than
15 hours per month on the Transition Services, Arbinet shall compensate Wynne at
the rate of $350 per hour for the additional hours over 15 hours.  The
Transition Compensation and the assigned time shall be prorated for the month of
November 2009.  Arbinet shall not exercise general supervision or control over
the time, place or manner in which Wynne provides Transition Services hereunder
and, in performing Transition Services pursuant to this Agreement, Wynne shall
be acting and shall act at all times as an independent contractor only and not
as an employee, agent, partner or joint venture of or with Arbinet.  Wynne
acknowledges that he is solely responsible for the payment of all Federal,
state, local and foreign taxes that are required by applicable laws or
regulations to be paid with respect to the Transition Compensation. During the
Transition Period, all Equity Awards (as hereinafter defined) shall continue to
vest per the terms of the applicable Equity Agreements.  Additionally, Wynne
acknowledges and agrees that any and all rights or remedies he has, had, may
have or may have had with respect to any unvested Equity Awards are terminated
as of the end of the Transition Period.  Arbinet shall reimburse Wynne for all
reasonable expenses incurred by him in performing services during the Transition
Period, all such reimbursements to be made in accordance with Arbinet’s policies
and procedures for its senior executive officers, as in effect from time to
time.  Wynne may be asked to execute Arbinet’s AGREEMENT TO PROTECT ARBINET’S
CONFIDENTIAL INFORMATION, INTELLECTUAL PROPERTY AND BUSINESS RELATIONSHIPS for
the pendency of the Transition Period.
 
3.           Arbinet shall become obligated to pay the severance pay set forth
in Paragraphs 2(a) and 2(b), grant the Shares pursuant to Paragraph 2(c) and
engage Wynne as a consultant pursuant to Paragraph 2(d), only if Wynne has not
revoked this Agreement during the seven-day revocation period referenced in
Paragraph 14 below.  In the event Wynne revokes this Agreement, all Equity
Awards shall cease vesting on the Termination Date.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
4.           As a material inducement to Arbinet to enter into this Agreement
and in consideration of Arbinet’s promise to severance pay set forth in
Paragraph 2(b), the grant of the Shares pursuant to Paragraph 2(c) and the
continued vesting of Equity Awards pursuant to Paragraph 2(d) above, Wynne, on
behalf of himself, his heirs, executors, administrators and assigns, hereby
irrevocably and unconditionally releases Arbinet and all its parent companies,
subsidiaries, affiliates and related entities, together with all of its and
their current, former and future employees, directors, partners, members,
shareholders, officers, agents, attorneys, representatives, insurers,
predecessors, successors, assigns, and the like, and all persons acting by,
through, under or in concert with any of them (collectively, the “Releasees”)
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages or causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
arising on or before the date Wynne signs this Agreement, including, but not
limited to, any claims arising out of or related to his employment with Arbinet,
the ending of that employment and the Equity Awards Claim, as well as rights
under federal, state or local laws prohibiting any form of discrimination,
including without limitation, discrimination on the basis of age, as prohibited
by the Age Discrimination in Employment Act.  Wynne further agrees to waive
irrevocably any right to recover under any claim that may be filed on his behalf
by the EEOC or any other federal, state or local government entity, relating to
his employment with Arbinet or the ending of that employment.
 
5.           Wynne represents and warrants that he has not filed any complaints
or charges or lawsuits against Arbinet or any other Releasee with any
governmental agency or court, and he has not assigned or transferred, or
purported to assign or transfer, to any person or entity, any claim or any
portion thereof or interest therein he has against Arbinet or any other
Releasee.
 
6.           Wynne represents that at the end of the Transition Period he will
return all Arbinet property he received, prepared or helped to prepare in
connection with his employment or Transition Services, and all copies,
duplicates, reproductions or excerpts thereof.
 
7.           Wynne agrees that he will not make any disparaging or defamatory
comments about Arbinet or about any other Releasee, nor will he authorize,
encourage or participate with anyone on his behalf to make such
statements.  Arbinet agrees that its’ Officers will not make any disparaging or
defamatory comments about Wynne, nor will it authorize, encourage or participate
with anyone on its behalf to make such statements.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
8.           Wynne agrees to keep the terms, amount and fact of this Agreement
completely confidential, except as may be required by law or legal process, and
except that he may reveal the terms of this Agreement to his immediate family
and his legal, financial and tax advisors, provided that each such individual
agrees not to reveal such information further.
 
9.           Subsequent to the Transition Period, Wynne agrees to cooperate
reasonably with Arbinet (including its outside counsel) in connection with the
contemplation, prosecution and defense of all phases of existing, past and
future litigation, regulatory or administrative actions about which Arbinet
believes Wynne may have knowledge or information.  Wynne further agrees to make
himself reasonably available at mutually convenient times as reasonably deemed
necessary by Arbinet’s counsel.  Arbinet shall not utilize this Paragraph 9 to
require Wynne to make himself available to an extent that would unreasonably
interfere with his employment responsibilities. Wynne agrees to appear without
the necessity of a subpoena to testify truthfully in any legal proceedings in
which Arbinet calls him as a witness.  Arbinet shall reimburse Wynne for any
reasonable business travel expenses that he may incur on Arbinet’s behalf as a
result of his cooperation services after receipt of appropriate documentation.
Subsequent to the Transition Period, Arbinet agrees to reimburse Wynne at a rate
of $350 per hour for time Arbinet requires Wynne to appear in person or
telephonically for such services performed in cooperation with Arbinet absent a
subpoena.
 
10.           Wynne acknowledges that the severance pay set forth in Paragraph
2(b), the grant of the Shares pursuant to Paragraph 2(c) and the continued
vesting of Equity Awards pursuant to Paragraph 2(d) above exceeds the
compensation or benefits which would otherwise be paid to him on termination of
his employment.  Wynne further acknowledges and agrees that the severance pay
set forth in Paragraph 2(b), the grant of the Shares pursuant to Paragraph 2(c)
and the continued vesting of Equity Awards pursuant to Paragraph 2(d) above
shall be in lieu of and discharge any obligations of Arbinet to him for any
further compensation, severance benefits, or any other expectations of
remuneration or benefit on his part, except: (i) for payment of the severance
pay under Paragraph 2(a); (ii) for the payment of the salary which would
otherwise be payable to Wynne under the Employment Letter from the date hereof
through the Termination Date but which has not been paid as of the Termination
Date, less applicable deductions and withholdings; (iii) for the payment of any
accrued but unused vacation pay as of the Termination Date, less applicable
deductions and withholdings; (iv) for the reimbursement of reasonable business
expenses incurred by him prior to the Termination Date, to be paid in accordance
with Arbinet’s policy for reimbursement of employee business expenses; and (v)
to the extent that he qualifies for benefits under the terms of any employee
benefit or stock option plan following termination of employment.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
11.           Wynne represents and acknowledges that he has been given a period
of twenty-one (21) days to consider this Agreement; has read this Agreement,
understands the terms of the Agreement and has been given an opportunity to ask
questions of Arbinet’s representatives; and has been advised to consult with an
attorney prior to signing this Agreement.
 
12.           Wynne further represents that in signing this Agreement he does
not rely, and has not relied, on any representation or statement not set forth
in this Agreement made by any representative of Arbinet or any other Releasee
with regard to the subject matter, basis or effect of this Agreement or
otherwise.
 
13.           This Agreement is knowingly and voluntarily entered into by all
Parties.
 
14.           For a period of seven (7) days after the date Wynne signs this
Agreement, he has the right to revoke this Agreement by delivering written
notice of revocation to Terry Wingfield, General Counsel, 120 Albany Street,
Tower II, 4th Floor, New Brunswick, NJ 08901 prior to midnight Eastern Daylight
Time on the seventh day following the date on which Wynne signs this
Agreement.  The Agreement shall not be effective or enforceable, and Wynne shall
not be entitled to any of the benefits hereunder, unless and until seven (7)
days have elapsed from the date he signs this Agreement and he has not revoked
the Agreement during that seven (7) day period (the “Effective Date”).
 
 
- 6 -

--------------------------------------------------------------------------------

 

15.           This Agreement sets forth the entire agreement between the Parties
and supersedes any and all prior agreements, understandings or arrangements
between the Parties about the subject matter of this Agreement; provided,
however, that the Parties hereby agree and acknowledge that (a) prior to the
Termination Date and during the Transition Period (and for so long as Wynne
continues to serve as an employee, officer, director, consultant or advisor to
Arbinet), (i) Wynne shall be deemed an “Eligible Participant” under the terms of
(A) Wynne’s Nonstatutory Stock Option Agreement dated October 17, 2006 (the
“Stock Option Agreement”) under the 2004 Plan, (B) Wynne’s Restricted Stock Unit
Award Agreement dated September 27, 2007 (the “2007 RSU Agreement”) under the
2004 Plan, (C) Wynne’s Restricted Stock Award Agreement dated February 20, 2008
(the “2008 Restricted Stock Agreement”) under the 2004 Plan, (D) Wynne’s Stock
Appreciation Rights Agreement dated February 20, 2008 (the “2008 SARs
Agreement”) under the 2004 Plan, (E) Wynne’s Restricted Stock Award Agreement
dated February 18, 2009 (the “2009 Restricted Stock Agreement”) under the 2004
Plan, and (F) Wynne’s Stock Appreciation Rights Agreement dated February 18,
2009 (the “2009 SARs Agreement” and collectively with the Stock Option
Agreement, the 2007 RSU Agreement, the 2008 Restricted Stock Agreement, the 2008
SARs Agreement, the 2009 Restricted Stock Agreement, and the September 2009
Restricted Stock Agreement, the “Equity Agreements” and the equity awards
granted under the Equity Agreements shall hereinafter be referred to as the
“Equity Awards”) under the 2004 Plan, (ii) the Equity Awards shall continue to
vest in accordance with the terms in the applicable Equity Agreements and the
2004 Plan, (iii) Wynne shall have a right to exercise his vested Equity Awards
by following the procedures in the applicable Equity Agreements and the 2004
Plan and (iv) any exercise of the Equity Awards after the Transition Period
shall be subject to the terms of the applicable Equity Agreements and the 2004
Plan; (b) the restrictive covenants entered into by and between Wynne and
Arbinet and the “Confidential Information” and
“Non-Competition/Non-Solicitation” provisions contained in the Employment Letter
shall remain in full force and effect; and (c) prior to the Termination Date,
the definition of “cause” in the Employment Letter shall remain in full force
and effect.
 
16.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without reference to rules regarding
conflicts of law.
 
17.           The provisions of this Agreement are severable, and if any part of
it is found to be unenforceable, the other provisions shall remain fully valid
and enforceable, provided, however, that if the release provided for in
Paragraph 4 above (or any part thereof) is found to be invalid, the Parties
shall negotiate a modification to such release to ensure the maximum
enforceability permitted by law.
 
18.           This Agreement may be executed in any number of counterparts, each
of which shall, when executed, be deemed to be an original and all of which
shall be deemed to be one and the same instrument.
 
19.           Neither this Agreement nor any part of it may be modified,
amended, changed or terminated orally, and any modification, amendment, or
termination must be in writing signed by both Parties.  Any waiver of any term
or provision of this Agreement must be in writing and signed by the Party
granting the waiver.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
20.           This Agreement shall be binding on Wynne and his heirs,
administrators, representatives, executors and assigns and shall inure to the
benefit of Arbinet, its parent companies, subsidiaries and affiliates and to all
of their successors and assigns.
 
*remainder of page has intentionally been left blank*
 
 
- 8 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties hereunto has executed this Agreement on
the date(s) indicated below.
 
ARBINET CORPORATION:
 
JOHN B. WYNNE, JR.:
       
By:
  /s/ Shawn F. O’Donnell
 
/s/ John B. Wynne, Jr.
 
Shawn F. O’Donnell
 
John B. Wynne, Jr.
 
President &
     
Chief Executive Officer
           
Date
September 1, 2009
 
Date 
September 1, 2009

 
 
- 9 -

--------------------------------------------------------------------------------

 